                                          Case 2:17-cv-02456-KJD-DJA Document 94
                                                                              89 Filed 08/10/20
                                                                                       08/07/20 Page 1 of 3



                                      1   NATHANIEL S.G. BRAUN
                                          PRO HAC VICE
                                      2   CYRUS WHITTAKER
                                          NEVADA BAR NO. 14965
                                      3   SELMAN BREITMAN LLP
                                          3993 Howard Hughes Parkway, Suite 200
                                      4   Las Vegas, NV 89169-0961
                                          Telephone:   702.228.7717
                                      5   Facsimile:   702.228.8824
                                          Email: nbraun@selmanlaw.com
                                      6   Email: cwhittaker@selmanlaw.com

                                      7
                                          Attorneys for NATIONAL CASUALTY COMPANY
                                      8

                                      9
                                                                      UNITED STATES DISTRICT COURT
                                     10
                                                                          DISTRICT OF NEVADA
                                     11
    LLP




                                     12
Selman Breitman




                                           NATIONAL CASUALTY COMPANY, a                  Case Nos.   2:17-cv-02456-KJD-DJA
                  ATTORNEYS AT LAW




                                     13    Wisconsin corporation,                                    2:20-cv-01084-JCM-BNW

                                     14                 Plaintiff,
                                                                                         NATIONAL CASUALTY COMPANY’S
                                     15          v.                                      SUBSTITUTION OF ATTORNEY

                                     16    EFREN ISAAC SOTELO, an individual; and
                                           PHILIP MICHAEL BOUCHARD, an
                                     17    individual,

                                     18                 Defendants.

                                     19    PHILIP MICHAEL BOUCHARD, an
                                           individual,
                                     20
                                                        Plaintiff,
                                     21
                                                    v.
                                     22    NATIONAL CASUALTY COMPANY, a
                                           foreign corporation; COAST NATIONAL
                                     23    INSURANCE COMPANY dba FOREMOST
                                     24    INSURANCE GROUP, a foreign entity;
                                           SELMAN BREITMAN LLP, a foreign limit
                                     25    liability partnership; STEPHENSON &
                                           DICKINSON, a Nevada professional
                                     26    corporation; DOES 1 through 10, and ROE
                                           CORPORATIONS 1 through 20, inclusive,
                                     27
                                                        Defendants.
                                     28
                                                                                     1
380 41532 4843-7769-2607 .v1         29
                                     30
                                          Case 2:17-cv-02456-KJD-DJA Document 94
                                                                              89 Filed 08/10/20
                                                                                       08/07/20 Page 2 of 3



                                      1          Plaintiff National Causalty Company hereby substitutes Cyrus Whittaker, Esq., of SELMAN

                                      2   BREITMAN LLP, 3993 Howard Hughes Parkway, Suite 200, Las Vegas, NV 89169-0961, as local

                                      3   counsel of record in place of Gil Glancz.

                                      4          I, Cyrus Whittaker, am duly admitted to practice in this district, have been retained by

                                      5   National Casualty Company, and accept the above substitution.

                                      6          /s/ - Cyrus Whittaker
                                          By:                                                     DATE:           August 7, 2020
                                      7
                                                 CYRUS WHITTAKER, ESQ.
                                      8

                                      9
                                                 I, Nick Eppinger, am authorized to accept this substation on behalf of National Casualty
                                     10
                                          Company, and consent to the above substitution.
                                     11
    LLP




                                                 /s/ - Nick Eppinger
                                     12   By:                                                      DATE:          August 7, 2020
Selman Breitman
                  ATTORNEYS AT LAW




                                     13          Nick Eppinger, Claims Specialist III, Nationwide E&S Specialty Insurance.

                                     14
                                     15                                               APPROVED

                                     16
                                          By:                                                      DATE:     August 10, 2020
                                     17          UNITED STATES MAGISTRATE JUDGE
                                                 UNITED STATES DISTRICT JUDGE
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                                            2
380 41532 4843-7769-2607 .v1         29
                                     30
                                          Case 2:17-cv-02456-KJD-DJA Document 94
                                                                              89 Filed 08/10/20
                                                                                       08/07/20 Page 3 of 3



                                      1                                  CERTIFICATE OF SERVICE

                                      2          In accordance with Rule 5(b) of the Nevada Rules of Civil Procedure, I hereby certify that

                                      3   on the 7th day of August 2020, a copy of NATIONAL CASUALTY COMPANY’S

                                      4   SUBSTITUTION OF ATTOR EY was served on all CM/ECF registered parties by filing and

                                      5   serving the same using the CM/ECF filing system.

                                      6
                                      7
                                                                                                   /s/ Bonnie Kerkhoff Juarez
                                      8                                                         BONNIE KERKHOFF JUAREZ
                                                                                              An Employee of Selman Breitman LLP
                                      9
                                     10
                                     11
    LLP




                                     12
Selman Breitman
                  ATTORNEYS AT LAW




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                                         3
380 41532 4843-7769-2607 .v1         29
                                     30
